IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ROBERT RAMIREZ,                             : No. 165 EM 2014
                                            :
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
NANCY GIROUX,                               :
                                            :
                   Respondent               :


                                      ORDER



PER CURIAM

      AND NOW, this 30th day of December, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Motion for an Instant Hearing are DENIED.